                 IN THE UNITED STATES DISTRICT COURI S. DISTRICT COURV
                 FOR THE SOUTHERN DISTRICT OF GEORGSAuthern District of GA
                           AUGUSTA DIVISION            F'led In Office
                                                                                M
                                                                      W\^
UNITED STATES OF AMERICA,
                                                                  Deputy CierPT"'^
           Plaintiff-Appellee,

vs.                                              Case No. CR106-92


DEMETRIUS FREEMAN,

           Defendant-Appellant,



                                 ORDER


      The appeal in the above-styled action having been dismissed by

the United States Court of Appeals for the Eleventh Circuit,

      IT IS   HEREBY   ORDERED   that   the   order   of   the   United   States


Court of Appeals for the Eleventh Circuit is made the order of this

Court.


      SO ORDERED, this                  day of November 2019.




                                   WILLIAM T. MOORE, JRi/ JUDGE
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
